IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2018-WC-01160-COA

LINDA HAYES                                                                 APPELLANT

v.

HOWARD INDUSTRIES, INC.                                                       APPELLEE

DATE OF JUDGMENT:                          07/18/2018
TRIBUNAL FROM WHICH                        MISSISSIPPI WORKERS’ COMPENSATION
APPEALED:                                  COMMISSION
ATTORNEY FOR APPELLANT:                    FLOYD E. DOOLITTLE
ATTORNEYS FOR APPELLEE:                    RICHARD LEWIS YODER JR.
                                           WILLIAM LAWRENCE THAMES
NATURE OF THE CASE:                        CIVIL - WORKERS’ COMPENSATION
DISPOSITION:                               AFFIRMED - 08/06/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE BARNES, C.J., McDONALD AND C. WILSON, JJ.

       C. WILSON, J., FOR THE COURT:

¶1.    Linda Hayes sustained a neck injury while working at Howard Industries, Inc. and

filed a compensation claim. The Administrative Judge held an evidentiary hearing on the

matter, and the parties presented conflicting expert testimony. Thereafter, the Administrative

Judge entered an order finding Hayes sustained a loss of wage-earning capacity and requiring

Howard Industries to pay Hayes permanent partial disability benefits and future medical

benefits.    Howard Industries filed a petition for review.      The Mississippi Workers’

Compensation Commission (the “Commission”) then entered an order declining to accept

the Administrative Judge’s determination and found that Hayes did not sustain a loss of

wage-earning capacity. Hayes now appeals and asserts, among other things, that the
Commission’s decision is not supported by substantial creditable evidence. We affirm.

                       FACTS AND PROCEDURAL HISTORY

¶2.   Hayes sustained a neck injury on March 21, 2012, while working at Howard Industries

using an overhead crane to pick up steel. At the time of her injury, Hayes made $11.83 per

hour as an internal assembler and was at an 11-0 pay-grade level.

¶3.   Following the injury, Hayes received medical treatment, which Howard Industries

covered. Hayes initially sought medical treatment from an MEA Medical Clinic before being

referred to Dr. Ross Ward at Laurel Bone and Joint Clinic. On May 10, 2012, Dr. Ward

informed Hayes that she was not a surgical candidate and released Hayes to work full duty

with no restrictions beginning May 11. Dr. Ward also referred Hayes to Dr. Vivek Barclay

for pain management.

¶4.   Hayes began seeing Dr. Barclay on May 23, 2012. Dr. Barclay gave Hayes work

restrictions, including no overhead work, no lifting over ten pounds, and eight-hour work

days. On May 24, 2012, Hayes returned to work at Howard Industries. Howard Industries

accommodated Hayes’s restrictions from Dr. Barclay.

¶5.   On September 4, 2012, Hayes filed a petition to controvert. On September 28, 2012,

Howard Industries filed its answer, admitting compensability.

¶6.   On August 23, 2013, Dr. Barclay placed Hayes at maximum medical improvement

(MMI) and stated that Hayes had permanent work restrictions of no heavy lifting, no

overhead reaching, and eight-hour work days and forty-hour work weeks.1 Dr. Barclay

      1
        At this time, Hayes made $12.56 per hour at Howard Industries and was at an 11-3
pay-grade level.

                                            2
assigned Hayes a 5% whole-person impairment rating.

¶7.    On September 16-17, 2013, Robbie Bishop performed a functional capacity evaluation

(FCE) on Hayes at Southern Bone and Joint Rehab. Bishop noted that Hayes had difficulty

with overhead lifting as well as difficulty with heavy lifting and carrying. Overall, Bishop

noted that Hayes could perform light-level work, was able to lift and carry and push and pull

at least twenty pounds occasionally, and was able to remain upright at a frequent level.

¶8.    On January 17, 2014, Dr. Jeffrey Summers performed an independent medical exam

(IME) on Hayes at NewSouth NeuroSpine. Dr. Summers reviewed Hayes’s medical records

from MEA, Dr. Ward, and Dr. Barclay. Dr. Summers reported that he did not feel that Hayes

was at MMI and recommended that she begin both a home exercise program and an active

therapy program. On December 23, 2014, Dr. Barclay again placed Hayes at MMI with the

same restrictions.

¶9.    Given the conflicting medical opinions, Howard Industries requested Hayes undergo

another IME. The Administrative Judge granted Howard Industries’s request and ordered

Hayes to undergo an IME with Dr. Leon Grigoryev. Dr. Grigoryev performed this exam on

May 1, 2015. Following the examination, Dr. Grigoryev reported that Hayes had reached

MMI and assigned Hayes a 0% impairment rating. He further reported that Hayes had no

work restrictions and no work limitations and that Hayes did not need any further medical

treatment for her March 21, 2012 injury.

¶10.   Hayes worked an accommodated job at Howard Industries from August 2013 to

September 2015. Following Dr. Grigoryev’s IME, Hayes’s supervisor requested Hayes



                                             3
return to work full duty in September 2015 based on the IME findings. Hayes complied and

worked full duty for four months—from September 2015 to December 2015—with no

complaints. Nonetheless, when Hayes returned to work after Christmas in January 2016,

Hayes told her supervisors that she would not work full duty and requested a job that

complied with Dr. Barclay’s restrictions. Howard Industries terminated Hayes on January

5, 2016, for refusal to perform her required work. At the time of her termination, Howard

Industries paid Hayes $12.91 per hour, and Hayes was at an 11-3 pay-grade level.

¶11.     After her termination, Hayes’s union appealed her grievance to arbitration. The

arbitrator, Connie M. Stokes, issued an order on August 3, 2016, stating that Hayes should

not have refused to work the job offered by Howard Industries. However, due to the

uncertainty of Hayes’s physical condition on the date of her termination,2 Stokes decreased

Hayes’s penalty to a six-month suspension. Pursuant to Stokes’s arbitration order, Hayes

returned to work on August 11, 2016. But upon returning, Hayes again refused to work full

duty, so Howard Industries terminated Hayes for a second time on August 23, 2016. At the

time of her second termination, Hayes made $12.91 per hour and was at an 11-3 pay-grade

level.

¶12.     Hayes’s union appealed Hayes’s grievance to arbitration again, alleging Howard

Industries failed to accept statements from Hayes’s doctor and documentation concerning

Hayes’s work restrictions. The second arbitrator, Steven A. Zimmerman, issued an order on

August 28, 2017, finding that Howard Industries had properly terminated Hayes for violation

         2
             Hayes testified that she was in pain when she refused to work full duty in January
2016.

                                                 4
of company rules and denying all relief requested by Hayes’s union. Zimmerman specifically

noted that Hayes testified that she was not in pain on the day she returned to Howard

Industries in August 2016 and refused to work full duty.

¶13.   Even though Dr. Grigoryev performed an IME on Hayes in May 2015, Hayes

continued to see Dr. Barclay in 2016 and 2017. During this time frame, Dr. Barclay

indicated that he had no changes or other recommendations to make after Dr. Grigoryev’s

IME. Dr. Barclay also maintained the same work restrictions for Hayes of no heavy lifting,

no overhead reaching, an eight-hour work day, and a forty-hour work week.

¶14.   On July 26, 2017, the Administrative Judge held a hearing to determine Hayes’s

medical rating, restrictions, and permanent disability. At the hearing, Angela Malone3

testified as a vocational expert on behalf of Howard Industries and Kathy Smith4 testified as

a vocational expert on behalf of Hayes. Hayes also sought to admit the vocational report of

Tom Stewart into evidence at the hearing.5 Because Stewart passed away prior to the

evidentiary hearing, Howard Industries objected to the admission of Stewart’s vocational


       3
         Angela Malone testified that she reviewed all of Hayes’s medical records in
preparation of her February 12, 2014 vocational report. In her report, Malone outlined three
different scenarios based upon (1) Dr. Ward’s release of Hayes to work full duty, (2) Dr.
Barclay’s assigned work restrictions for Hayes, and (3) Bishop’s FCE of Hayes. Malone
also drafted a supplemental vocational report, dated June 23, 2015, after Dr. Grigoryev’s
IME of Hayes.
       4
        On April 24, 2017, Smith interviewed Hayes for a vocational evaluation. Smith
then drafted a vocational evaluation and loss access report, on Hayes’s behalf, dated June
12, 2017. Smith’s report relied upon information from Dr. Barclay and did not mention Dr.
Grigoryev’s 2015 IME report or the May 2012 medical report from Dr. Ward.
       5
         Stewart met with Hayes in May 2016 and reviewed medical records provided to him
prior to drafting a vocational report for Hayes dated June 3, 2016.

                                             5
report. The Administrative Judge overruled the objection and allowed Hayes to enter

Stewart’s vocational report into evidence.

¶15.   Howard Industries sought to admit Stokes’s arbitration order into evidence at the

hearing.   Hayes moved to strike and/or exclude Stokes’s arbitration order, and the

Administrative Judge granted Hayes’s motion.

¶16.   Following the hearing, on September 11, 2017, Howard Industries filed a motion to

allow and admit additional evidence, specifically the second arbitration order issued by

Zimmerman. The Administrative Judge denied Howard Industries’ motion to allow and

admit additional evidence on October 17, 2017. On October 25, 2017, the Administrative

Judge entered an order finding Hayes sustained a loss of wage-earning capacity and requiring

Howard Industries pay Hayes permanent partial disability benefits and future medical

benefits. Howard Industries then filed a petition for review on November 13, 2017.

¶17.   On July 18, 2018, the Commission entered an order rejecting the October 25, 2017

order of the Administrative Judge’s determination and finding that Hayes did not sustain a

loss of wage-earning capacity as a result of her alleged work-related injury.6          The

Commission also rejected the Administrative Judge’s decision to admit Tom Stewart’s

vocational report into evidence and the Administrative Judge’s October 16, 2017 decision

denying Howard Industries’s motion to allow and admit additional evidence.              The

       6
        More specifically, the Commission found: (1) Hayes achieved MMI as of May 1,
2015; (2) Hayes has a 0% permanent partial impairment rating and no work restrictions and
no work limitations; (3) Hayes was able to perform the regular duties of her employment
without restrictions or accommodations from September 2015 to December 2015; and (4)
Hayes did not work for Howard Industries after December 2015 because of her
insubordination, not because of her injury.

                                             6
Commission admitted into evidence both Stokes and Zimmerman’s arbitration orders.

¶18.   Hayes now appeals, asserting: (1) the Commission’s findings and opinions are not

supported by substantial evidence; (2) the Commission’s findings and opinions are contrary

to the law; (3) the Commission’s findings and opinions are arbitrary and capricious; (4) the

Commission erred when it did not consider all of the evidence of record; (5) the Commission

erred when it excluded the written vocational report of Tom Stewart; (6) the Commission

erred when it admitted the arbitration order of Connie M. Stokes dated August 3, 2016; (7)

the Commission erred when it reversed the Administrative Judge’s order denying Howard

Industries’s motion to allow and admit additional evidence and admitted the arbitration order

of Steven A. Zimmerman dated August 28, 2017; (8) the Commission erred when it adopted

arbitrator Zimmerman’s findings that Howard Industries properly terminated Hayes and that

the IME of Dr. Grigoryev is the controlling medical record; (9) the Commission erred in

finding Hayes had no impairment, no restrictions, and no work limitations; (10) the

Commission erred in finding Hayes’s inability to find employment after diligent job search

was not due to work related impairment, restrictions, and limitations; and (11) the

Commission erred in denying Hayes reasonable and necessary future medical treatment for

her work-related injuries.7

                                STANDARD OF REVIEW

¶19.   “It is well-settled law in this State that the Commission is the ultimate finder of fact

       7
         Hayes’s first, third, fourth, ninth, tenth, and eleventh assignments of error each go
to whether the Commission’s decision is supported by substantial credible evidence.
Because our analysis of Hayes’s first assignment of error applies equally to the others, we
will not address them separately.

                                              7
in workers’ compensation cases, and where substantial credible evidence supports the

Commission’s decision, then, absent an error of law, the decision must stand without judicial

interference.” Logan v. Klaussner Furniture Corp., 238 So. 3d 1134, 1138 (¶11) (Miss.

2018) (citing Smith v. Jackson Constr. Co., 607 So. 2d 1119, 1124 (Miss. 1992)). “The

Commission’s decision will be reversed only if it is not supported by substantial evidence,

is arbitrary or capricious, or is based on an erroneous application of the law.” Logan, 238
So. 3d at 1138 (¶11) (quoting Lovett v. Delta Reg’l Med. Ctr., 157 So. 3d 88, 89 (¶7) (Miss.

2015)). We review issues of law de novo. Weathersby v. Miss. Baptist Health Sys., Inc., 195
So. 3d 877, 882 (¶21) (Miss. Ct. App. 2016).

                                      DISCUSSION

       I.     Whether the Commission’s decision is supported by substantial
              credible evidence.

¶20.   Hayes first asserts that the Commission’s decision is not supported by substantial

evidence. Hayes’s argument is two-fold. First, Hayes contends that it is obvious that the

Commission did not consider all of the evidence, as mandated by law, because the

Commission did not address certain expert opinions in its order. Second, Hayes contends

that “[t]he only relevant and material evidence as to Ms. Hayes[’s] physical restrictions and

ability to perform work on the date of the hearing before the Administrative Judge is the

opinion of Dr. Barclay.”

¶21.   As stated by the Supreme Court, we are

       bound by the decision of the Mississippi Workers’ Compensation Commission
       if the Commission’s findings of fact are supported by substantial evidence
       [. . .] Stated differently, this Court will reverse the Commission’s order only


                                             8
       if it finds that order clearly erroneous and contrary to the overwhelming weight
       of the evidence. A finding is clearly erroneous when, although there is some
       slight evidence to support it, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been made by the
       Commission in its findings of fact and in its application of the Act.

Barber Seafood Inc. v. Smith, 911 So. 2d 454, 461 (¶27) (Miss. 2005) (quoting Hardaway

Co. v. Bradley, 887 So. 2d 793, 795 (¶11) (Miss. 2004)).

¶22.   “Where there is conflicting medical testimony, the Commission has the responsibility

to apply its expertise and determine which evidence is more credible.” Weathersby, 195 So.
3d at 882 (¶21) (quoting Washington v. Woodland Vill. Nursing Home, 25 So. 3d 341, 355

(¶33) (Miss. Ct. App. 2009)). “Thus, ‘where medical expert testimony is concerned, the

Supreme Court has held that whenever the expert evidence is conflicting, the Court will

affirm the Commission whether the award is for or against the claimant.’” Weathersby, 195
So. 3d at 882 (¶21) (quoting Raytheon Aerospace Support Servs. v. Miller, 861 So. 2d 330,

336 (¶13) (Miss. 2003)). “The findings of the Commission should be reversed ‘only in rather

extraordinary cases.’” Logan, 238 So. 3d at 1138 (¶11) (quoting Raytheon Aerospace

Support Servs., 861 So. 2d at 335 (¶11)). Based on our review of the record, we do not find

this case to be one that requires reversal.

¶23.   To begin, Hayes’s first contention, that the Commission did not consider all of the

evidence because it did not address certain expert opinions, is contrary to the Commission’s

order. In its order, the Commission stated, “The Full Commission gives greater weight to

the medical opinions of Dr. Ward and Dr. Grigoryev, as well as the vocational testimony of

Angela Malone.” The Commission further stated, “Based on the above and the evidence as



                                              9
a whole, we find that [Hayes] has not sustained a loss of wage-earning capacity as a result

of her work-related injury.” (Emphasis added). Accordingly, Hayes’s assertion that the

Commission failed to consider all of the evidence lacks merit.

¶24.   In support of her second contention, that the Commission committed reversible error

by relying on opinions other than Dr. Barclay’s, Hayes cites Smith v. Commercial Trucking

Co. Inc., 742 So. 2d 1082 (Miss. 1999). In Smith, the Supreme Court found that the

Commission’s underlying decision was not supported by substantial evidence. Id. at 1088

(¶15). There, only one expert performed a complete series of diagnostic tests to determine

the claimant’s injury. Id. at 1086 (¶10). Nonetheless, the Commission gave greater

deference to other experts who “failed or refused to perform tests that would have

conclusively proved or disproved [the claimant’s injury] . . . .” Id. The Supreme Court found

this was improper under Johnson v. Ferguson, 435 So. 2d 1911, 1195 (Miss. 1983), which

provides “[w]hen an expert’s opinion is based upon an inadequate or incomplete

examination, that opinion does not carry as much weight and has little or no probative value

when compared to the opinion of an expert that has made a thorough and adequate

examination.” Id. at 1085, 1087 (¶¶9, 13). Accordingly, the Supreme Court reversed and

remanded the Commission’s decision. Id. at 1088 (¶16).

¶25.   Smith is inapplicable here. Unlike Smith, there is no evidence in this case that certain

experts performed “inadequate or incomplete examination[s].” Rather, there is simply

conflicting medical testimony.      Dr. Ward and Dr. Grigoryev assigned Hayes a 0%

impairment rating, and Dr. Barclay assigned Hayes a 5% impairment rating. Dr. Ward and



                                             10
Dr. Grigoryev also assigned Hayes no work restrictions and limitations whereas Dr. Barclay

assigned Hayes permanent work restrictions.

¶26.   Where there is conflicting expert testimony, it is the Commission’s responsibility “to

apply its expertise and determine which evidence is more credible.” Weathersby, 195 So. 3d

at 882 (¶21) (quoting Washington, 25 So. 3d at 355 (¶33)). As noted by the Supreme Court

in Smith, “[t]he test in [a multi-expert] case is not one of the weight of the sheer number of

duly qualified experts, but rather the credibility of the expert(s) based on the weight of

objective proof, evidence, or results used in rendering an opinion.” Smith, 742 So. 2d at

1087 (¶13). After taking all of the evidence under consideration, the Commission gave

greater weight to the medical opinions of Dr. Ward and Dr. Grigoryev, as well as the

vocational testimony of Angela Malone. “[T]he Commission is the ultimate finder of fact

in workers’ compensation cases . . . .” Logan, 238 So. 3d at 1138 (¶11) (citing Smith, 607
So. 2d at 1124). Upon our own review of the record, we find the Commission’s decision is

supported by substantial credible evidence, so we affirm.

       II.    Whether the Commission’s decision is contrary to the law.

¶27.   Hayes next contends that the Commission’s decision is contrary to law. Under

Mississippi law, “[a] rebuttable presumption of no loss of wage-earning capacity arises when

the claimant’s post-injury wages are equal to or exceed his preinjury wage.” Weathersby,

195 So. 3d at 883 (¶25) (quoting Gregg v. Natchez Trace Elec. Power Ass’n, 64 So. 3d 473,

476 (¶12) (Miss. 2011)). Hayes asserts that the Commission’s finding that she did not rebut

this presumption is contrary to law. We disagree. Based on our review, the Commission’s



                                             11
decision did not rest on any finding about the rebuttable presumption of no loss of wage-

earning capacity. The Commission simply concluded that Hayes’s unemployability was

because of her insubordination, not because of her injury. In reaching this conclusion, the

Commission relied on Lott v. Hudspeth Ctr., 26 So. 3d 1044, 1050 (Miss. 2010). In Lott, the

Supreme Court clarified:

       It is true that a claimant may establish a prima facie case [of loss of wage-
       earning capacity] by showing that, despite a reasonable job search, she is
       unable to find the same or similar employment. However, this Court has held
       that a conclusion that the employee is disabled rests on a finding that the
       claimant could not obtain work in similar or other jobs and that the claimant’s
       unemployability was due to the injury in question.

Id. at 1050 (¶19) (emphasis added) (citation and internal quotation mark omitted). There, the

Supreme Court went on to find that “there [wa]s substantial evidence that [Lott’s] lack of

employment was not due to [Lott’s] injury.” Id. at 1050 (¶20).

¶28.   Here, the Commission concluded the same was true for Hayes. The Commission

reached its conclusion based upon the following factual findings: (1) Hayes reached MMI

on May 1, 2015; (2) Hayes had a 0% permanent partial impairment rating; (3) Hayes has no

restrictions and no limitations with respect to work activities; (4) Hayes was able to perform

the regular duties of her employment at Howard Industries without accommodation from

September 2015 to December 2015; and (5) Hayes did not continue to work at Howard

Industries after December 2015 because of her insubordination, not because of her injury.

Because the Commission’s conclusion does not turn on any finding related to the rebuttable

presumption regarding no loss of wage-earning capacity, Hayes second assignment of error

lacks merit.

                                             12
       III.   Whether the Commission erred in excluding Stewart’s vocational
              report and in admitting Stokes and Zimmerman’s arbitration
              orders.

¶29.   Hayes asserts that the Commission erred by excluding the written vocational report

of Tom Stewart and admitting the arbitration order of Stokes. Hayes also asserts that the

Commission erred by rejecting the Administrative Judge’s decision to deny Howard

Industries’ motion to admit the arbitration order of Zimmerman. We disagree.

¶30.   The Commission has wide discretion in the administration of compensation claims

and operates under a relaxed standard in making evidentiary findings. See Miss. Code Ann.

§ 71-3-55(1) (Rev. 2011); Delta Drilling Co. v. Cannette, 489 So. 2d 1378, 1380-81 (Miss.

1986). Pursuant to section 71-3-55(1),

       [i]n making an investigation or inquiry or conducting a hearing, the
       commission shall not be bound by common law or statutory rules of evidence
       or by technical or formal rules or procedure, except as provided by this
       chapter, but may make such investigation or inquiry or conduct such hearing
       in such manner as best to ascertain the rights of the parties.

“It is a rare day when we will reverse the Commission for an action taken in the

implementation and enforcement of its own procedural rules.” Delta Drilling Co., 489 So.
2d at 1380-81.

              A.     Stewart’s Vocational Report

¶31.   Hayes first contends that the Commission erred in rejecting the Administrative

Judge’s introduction of Stewart’s vocational report into evidence. Stewart prepared a

vocational report for Hayes dated June 3, 2016. But prior to Hayes’s July 26, 2017

evidentiary hearing, Stewart passed away. Still, Hayes sought to enter Stewart’s vocational



                                            13
report into evidence at the hearing. Howard Industries objected to the admission of Stewart’s

vocational report because Stewart could not be cross-examined and the report could not be

authenticated. The Administrative Judge nonetheless allowed Stewart’s vocational report

to be admitted into evidence. On review, the Commission reversed the Administrative

Judge’s ruling because Stewart was deceased at the time of the evidentiary hearing.

¶32.   Hayes contends the Commission’s reversal constituted error because “[h]earsay, even

if not corroborated in the traditional sense, is highly probative when it has a strong indicia

of reliability and can in many situations be substantial evidence.” While this may be true,

we do not find that the Commission abused its discretion by excluding Stewart’s vocational

report. Further, “[f]or a case to be reversed based on the admission or exclusion of evidence,

a party must be actually prejudiced, harmed, or have a substantial right adversely affected.”

Walls v. Franklin Corp., 177 So. 3d 1156, 1164 (¶35) (Miss. Ct. App. 2015) (quoting Ill.

Cent. R.R. v. Brent, 133 So. 3d 760, 779 (¶42) (Miss. 2013)). At the evidentiary hearing,

Hayes had another vocational expert, Smith, testify on her behalf, and Hayes introduced

Smith’s vocational report into evidence. Accordingly, Hayes was not prejudiced or otherwise

adversely affected by the exclusion of Stewart’s report, and this issue lacks merit.

              B.     Stokes and Zimmerman’s Arbitration Orders

¶33.   In regard to the admission of the arbitration orders, Hayes contends that the

Commission improperly reversed the Administrative Judge’s rulings excluding Stoke’s order

during the hearing and later denying Howard Industries’s motion to admit Zimmerman’s

order. Pursuant to section 71-3-1, Workers’ Compensation Law “shall be fairly and



                                             14
impartially construed and applied according to the law and the evidence in the record[.]”

This Court has previously found that “the Commission enjoys great latitude in deciding

whether to reopen a workers’ compensation case for the admission of additional evidence.”

Dep’t of Agric. & Commerce v. Austin, 150 So. 3d 994, 999 (¶22) (Miss. Ct. App. 2014)

(quoting Mid-Delta Home Health Inc. v. Robertson, 749 So. 2d 379, 388 (¶33) (Miss. Ct.

App. 1999)). “The decision to reopen a workers’ compensation case is purely discretionary

with the Commission, and the Commission’s order will not be reversed absent a clear abuse

of discretion.” Id. (quoting Mid-Delta Home Health Inc., 749 So. 2d at 387 (¶29)).

¶34.   Here, the Commission reversed the Administrative Judge’s exclusion of Stokes and

Zimmerman’s arbitration orders. We cannot say the Commission abused its wide discretion

in doing so. Particularly, as to Zimmerman’s order, based on our review of the record,

Howard Industries did not receive Zimmerman’s order until after the Administrative Judge’s

evidentiary hearing. And, almost immediately, Howard Industries filed a motion to allow

and admit additional evidence. We thus find the Commission did not abuse its discretion in

rejecting the Administrative Judge’s decision denying Howard Industries’ motion to admit

the additional evidence.

¶35.   Hayes also contends that both Stokes and Zimmerman’s arbitration orders “are

hearsay within hearsay[] and are doubly unreliable and inadmissible.” But as discussed

supra, the Commission operates under a relaxed evidentiary standard. Moreover, Hayes does

not refer this Court to any case law demonstrating that it is improper for the Commission to

admit relevant arbitration orders into evidence. As the appellant, Hayes “has the duty to



                                            15
make more than mere assertions and should set forth reasons for h[er] arguments and cite

authorities in their support.” Walker v. State, 823 So. 2d 557, 562-63 (¶13) (Miss. Ct. App.

2002). Additionally, Hayes was not prejudiced or otherwise adversely affected by the

admission of the arbitration orders. Hayes had a fair opportunity to present her evidence and

arguments to both the arbitrators and the Commission.          For these reasons, Hayes’s

assignments of error that the Commission improperly admitted Stokes and Zimmerman’s

arbitration orders lack merit.

¶36.   Finally, Hayes asserts that Mississippi Code Annotated section 71-3-1(1) (Rev. 2011)

“mandates that the Commission make its decision based on the evidence in the record, not

adopt the decision of an arbitrator.” While the Commission does reference the arbitration

orders in its order, the Commission does not state that it “adopted” either arbitration order

in making its decision. Rather, the Commission’s order appropriately sets forth the

Commission’s factual findings and the law it followed in reaching its decision. Accordingly,

Hayes’s assertion that the Commission improperly adopted the decisions of the arbitrators

lacks merit.

                                      CONCLUSION

¶37.   The Commission is the ultimate fact finder in workers’ compensation matters. Logan,
238 So. 3d at 1138 (¶11). Upon review, we find that substantial credible evidence supports

the Commission’s decision here, and that the Commission’s decision is not contrary to the

law. Further, the Commission has wide discretion in the administration of compensation

claims. The Commission did not abuse this discretion in its admission or exclusion of



                                             16
evidence in this matter. Mindful of our deferential standard of review, we affirm the

Commission’s decision.

¶38.   AFFIRMED.

     BARNES, C.J., CARLTON AND J. WILSON, P.JJ., GREENLEE,
WESTBROOKS, LAWRENCE AND McCARTY, JJ., CONCUR. TINDELL AND
McDONALD, JJ., CONCUR IN RESULT ONLY WITHOUT SEPARATE WRITTEN
OPINION.




                                         17